Title: To Thomas Jefferson from Volney, 19 July 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        federal city 19 juillet 1797
                    
                    Le Surlendemain de Votre départ, le propriétaire du Vaisseau qui réunissait Mes Convenances s’etant decidé à Ne point l’expedier, je me decidai de mon côté à quitter philadelphie, et depuis cinq à Six jours je respire dans la Ville-campagne d’où je Vous ecris un air peut-etre aussi chaud Mais plus pur. Il N’est plus question de la fievre. Vous M’avez demandé Mon plan de Marche, le Voici. Le Manque de Vaisseaux, la convenance d’attendre des Nouvelles d’Europe, et diverses autres raisons Me font désormais remettre Mon passage j’usqu’à L’equinoxe. J’ai donc Six Semaines à Ma disposition et Mon desir est de les passer dans Votre Canton, partie près de Vous, partie près de Mr. Madison et Mr. Munroë: peut être Même irai-je jusqu’au pont Naturel, en profitant de l’invitation du Colonel Cabell. Maintenant il S’agit de Savoir à quelle epoque il Vous Sera le Moins genant de Me recevoir; la plus simple case Me suffira, comme Vous savez; Mais à son défaut, l’expedient de trouver une chambre à charlotte’sville peut tout arranger. Il Me Suffit d’y pouvoir disposer d’un domestique Male ou femelle une Seule heure par jour—rien Ne M’embarrassera: pas Meme la cuisine, car je nai point oublié Mon regime arabe; et de Mon gîte; tantot à cheval tantot à pied, je Vous importunerai presqu’autant que Si j’etais chez Vous. J’ai plus d’un interet à Vous aller Voir. Car outre l’inclination, j’ai encore l’objet de l’instruction qui pour divers articles de Mes recherches Ne peut Se remplir que chez Vous. Je me propose aussi de solliciter l’aide de Mr.  Madison, et je lui ecris par ce même courier pour M’entendre avec lui Sur le tems de Ses convenances. Je calculerai Ma Marche Sur Votre reponse et la Sienne. En attendant je recueille ici chez Mon Obligeant hote et ami le dr. thornton, des Notes et des dessins de ce local et de ses bâtimens, et je tire le parti que je peux de Ses livres peu Nombreux. Hier j’accompagnai le general Washington dans la Visite qu’il fit au capitole. Aujourd’hui il est allé a la grande-chute. Samedi jirai lui rendre Mes devoirs à Mount Vernon; du reste comme la Societé N’est plus agréable pour un français j’ai pris le parti de Vivre tout-à-faît retiré et j’ai profité de la premiere invîtation à diner, pour declarer Ma résolution de Ne Me rendre à aucune. Tout M’affermit dans L’idé de repasser en france: et la necessité Seule ou des accidens imprévus pourraient M’arrêter encore ici L’hyver prochain. L’etat des affaires publiques Noffre plus à un français que des dégoûts, et trouble pour trouble, j’ai une toute autre Existence une toute autre perspective en Europe que je puis jamais avoir dans les etats-unis. Toute lettre de Votre part Me Sera rendue, jespere, exactement a georgetown sur potowmack post office. Je desire que ce que l’on a publié ici [sur] la Maladie d’une de Mesdames Vos filles Soit aussi faux que [tant] d’autres articles. Je Vous Souhaite la Meilleure Santé, ainsi qu’a toute Votre aimable famille. Vous connaissez l’attachement sincere et l’estime distingué de Votre très humble Serviteur C
                    
                        Volney
                    
                